Title: To George Washington from George Walton, 2 August 1777
From: Walton, George
To: Washington, George

 

sir,
Philadelphia, 2d Augt 1777.

Despairing of an opportunity of personally communicating a peice of business, in your present perplexing situation, I beg leave to take this method of doing it.
The exposed state of Georgia calls aloud for a pretty formidable force to defend it; for this reason congress have not forbid Col. White recruiting deserters from the british Army. I have been informed that there are a considerable number now in the grand army; and th⟨a⟩t I concieve might be more safely and better employed at a distance from the Army from which they deserted. I would then submit it, whether it would not be eligible to turn them over to White, he refunding to the officer the bounty?
It is not necessary to adduce reasons to a Gentleman of your discernment, to prove what ought to be done; but I would only observe, that I have no view in making the proposition but the public service.
It may be objected, that, if Deserters are refractory, or willing to return, in the face of the grand Army, they would more probably be worse in a distant weak state. Against which I would say, that Discipline is much severer there—they might be incorporated into other regiments, & kept in Garrisons and upon the Indians line to awe the Savages. I have the happiness to be Your Excellency’s most Obedient Servant,

Geo. Walton.


N.B. I have desired Colonel White to wait upon & deliver this to you, of whom you may satisfy Yourself as to any particulars.

